            IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,             No. 19-03028-01-05/07-09-CR-S-MDH

                        Plaintiff,    COUNT 1
      v.                              21 U.S.C. §§ 846 and 841(a)(1) and (b)(1)(A)
                                      NLT 10 Years Imprisonment
(1) CHRISTINA E. GAUGER,              NMT Life Imprisonment
[DOB: 05-12-1981],                    NMT $10,000,000 Fine
                                      NLT 5 Years Supervised Release
(2) ROBIN L. SELF,                    Class A Felony
[DOB: 08-23-1982],
                                      COUNTS 2–3 & 8
(3) PATRICK R. WATERS,                21 U.S.C. § 841(a)(1) and (b)(1)(B)
[DOB: 02-26-1987],                    NLT 5 Years Imprisonment
                                      NMT 40 Years Imprisonment
(4) JAMES L. BROWN,                   NMT $5,000,000 Fine
[DOB: 07-23-1973],                    NLT 4 Years Supervised Release
                                      Class B Felony
(5) KEITH D. BUTCHEE,
[DOB: 12-16-1966],                    COUNTS 4–5, 12–13, & 19
                                      21 U.S.C. § 841(a)(1) and (b)(1)(C)
(7) JASON L. THOMAS,                  NMT 20 Years Imprisonment
[DOB: 08-25-1977],                    NMT $1,000,000 Fine
                                      NLT 3 Years Supervised Release
(8) JORDAN H. WILLIAMSON,             Class C Felony
[DOB: 10-27-1988],
                                      COUNTS 6, 11, 14, & 17
and                                   18 U.S.C. § 924(c)(1)(A)
                                      NLT 5 Years Imprisonment
(9) BAYDON CHENNAULT,                 (Consecutive to All Counts)
[DOB: 11-18-1982],                    NMT $250,000 Fine
                                      NMT 5 Years Supervised Release
                        Defendants.   Class A Felony

                                      COUNTS 7, 10, & 20
                                      18 U.S.C. § 922(g)(3)
                                      NMT 10 Years Imprisonment
                                      NMT $250,000 Fine
                                      NMT 3 Years Supervised Release
                                      Class C Felony

                                      COUNT 9
                                      21 U.S.C. § 860a




      Case 6:19-cr-03028-MDH Document 76 Filed 07/17/19 Page 1 of 10
                                                NMT 20 Years Imprisonment
                                                NMT $250,000 Fine
                                                NMT 3 Years Supervised Release
                                                (Consecutive to Counts 1 and 8)
                                                Class C Felony

                                                COUNTS 15 & 18
                                                18 U.S.C. § 922(g)(1)
                                                NMT 10 Years Imprisonment
                                                NMT $250,000 Fine
                                                NMT 3 Years Supervised Release
                                                Class C Felony

                                                COUNT 16
                                                21 U.S.C. § 841(a)(1) and (b)(1)(A)
                                                NLT 10 Years Imprisonment
                                                NMT Life Imprisonment
                                                NMT $10,000,000 Fine
                                                NLT 5 Years Supervised Release
                                                Class A Felony

                                                FORFEITURE ALLEGATION
                                                21 U.S.C. § 853

                                                $100 Special Assessment (Each Count)

                        SUPERSEDING INDICTMENT

       THE GRAND JURY CHARGES THAT:

                                          COUNT 1

       Beginning on an unknown date, but no later than May 14, 2017, and continuing through at

least June 20, 2018, said dates being approximate, in Cass, Greene, and Miller Counties, in the

Western District of Missouri, and elsewhere, the defendants, CHRISTINA E. GAUGER,

PATRICK R. WATERS, ROBIN L. SELF, JAMES L. BROWN, KEITH D. BUTCHEE,

JASON L. THOMAS, JORDAN H. WILLIAMSON, and BAYDON CHENNAULT,

knowingly and intentionally conspired and agreed with one another and others, both known and

unknown to the Grand Jury, to distribute 500 grams or more of a mixture or substance containing



                                              2

        Case 6:19-cr-03028-MDH Document 76 Filed 07/17/19 Page 2 of 10
a detectable amount of methamphetamine, a Schedule II controlled substance, in violation of Title

21, United States Code, Sections 846 and 841(a)(1) and (b)(1)(A).

                                            COUNT 2

       On or about July 27, 2017, in Greene County, in the Western District of Missouri, the

defendant, ROBIN L. SELF, knowingly and intentionally possessed, with the intent to distribute,

50 grams or more of a mixture or substance containing a detectable amount of methamphetamine,

a Schedule II controlled substance, in violation of Title 21, United States Code, Section 841(a)(1)

and (b)(1)(B).

                                            COUNT 3

       On or about September 5, 2017, in Greene County, in the Western District of Missouri, the

defendant, CHRISTINA E. GAUGER, knowingly and intentionally possessed, with the intent to

distribute, 50 grams or more of a mixture or substance containing a detectable amount of

methamphetamine, a Schedule II controlled substance, in violation of Title 21, United States Code,

Section 841(a)(1) and (b)(1)(B).

                                            COUNT 4

       On or about September 8, 2017, in Greene County, in the Western District of Missouri, the

defendant, ROBIN L. SELF, knowingly and intentionally possessed, with the intent to distribute,

a mixture or substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance, in violation of Title 21, United States Code, Section 841(a)(1) and (b)(1)(C).

                                            COUNT 5

       On or about January 11, 2018, in Greene County, in the Western District of Missouri, the

defendant, JAMES L. BROWN, knowingly and intentionally possessed, with the intent to

distribute, a mixture or substance containing a detectable amount of methamphetamine, a Schedule



                                                 3

         Case 6:19-cr-03028-MDH Document 76 Filed 07/17/19 Page 3 of 10
II controlled substance, in violation of Title 21, United States Code, Section 841(a)(1) and

(b)(1)(C).

                                           COUNT 6

       On or about January 11, 2018, in Greene County, in the Western District of Missouri, the

defendant, JAMES L. BROWN, knowingly possessed a firearm, that is, a Taurus brand,

Millennium PT-111 Pro model, nine millimeter, semi-automatic pistol bearing serial number

TBR34761, in furtherance of the offenses of conspiracy to distribute 500 grams or more of a

mixture or substance containing a detectable amount of methamphetamine as alleged in Count 1,

and/or possession, with the intent to distribute, a mixture or substance containing a detectable

amount of methamphetamine as alleged in Count 5, in violation of Title 18, United States Code,

Section 924(c)(1)(A).

                                           COUNT 7

       On or about January 11, 2018, in Greene County, in the Western District of Missouri, the

defendant, JAMES L. BROWN, being an unlawful user of controlled substances, that is,

methamphetamine, and then knowing he was an unlawful user of controlled substances, did

knowingly possess, in and affecting interstate commerce, a firearm, to wit: a Taurus brand,

Millennium PT-111 Pro model, nine millimeter, semi-automatic pistol bearing serial number

TBR34761, which had been transported in interstate commerce, all in violation of Title 18, United

States Code, Sections 922(g)(3) and 924(a)(2).

                                           COUNT 8

       On or about January 17, 2018, in Greene County, in the Western District of Missouri, the

defendant, CHRISTINA E. GAUGER and PATRICK R. WATERS, knowingly and

intentionally possessed, with the intent to distribute, 50 grams or more of a mixture or substance



                                                 4

         Case 6:19-cr-03028-MDH Document 76 Filed 07/17/19 Page 4 of 10
containing a detectable amount of methamphetamine, a Schedule II controlled substance, in

violation of Title 21, United States Code, Section 841(a)(1) and (b)(1)(B).

                                             COUNT 9

       On or about January 17, 2018, in Greene County, in the Western District of Missouri, the

defendants, CHRISTINA E. GAUGER and PATRICK R. WATERS, knowingly and

intentionally possessed, with the intent to distribute, a mixture or substance containing a detectable

amount of methamphetamine, a Schedule II controlled substance, on premises in which an

individual who was under the age of 18 years was present or resided, in violation of Title 21,

United States Code, Section 860a.

                                            COUNT 10

       On or about January 17, 2018, in Greene County, in the Western District of Missouri, the

defendant, PATRICK R. WATERS, being an unlawful user of controlled substances, that is,

heroin, and then knowing he was an unlawful user of controlled substances, did knowingly possess,

in and affecting interstate commerce, a firearm, to wit: a Taurus model, PT22 brand, .22 caliber,

semi-automatic pistol bearing serial number Z063043, which had been transported in interstate

commerce, all in violation of Title 18, United States Code, Sections 922(g)(3) and 924(a)(2).

                                            COUNT 11

       On or about January 17, 2018, in Greene County, in the Western District of Missouri, the

defendant, PATRICK R. WATERS, knowingly possessed a firearm that is, a Taurus model, PT22

brand, .22 caliber, semi-automatic pistol bearing serial number Z063043, in furtherance of the

offenses of conspiracy to distribute 500 grams or more of a mixture or substance containing a

detectable amount of methamphetamine as alleged in Count 1, and/or possession, with the intent

to distribute, 50 grams or more of a mixture or substance containing a detectable amount of



                                                  5

         Case 6:19-cr-03028-MDH Document 76 Filed 07/17/19 Page 5 of 10
methamphetamine as alleged in Count 8, in violation of Title 18, United States Code, Section

924(c)(1)(A).

                                           COUNT 12

       On or about January 23, 2018, in Miller County, in the Western District of Missouri, the

defendant, JAMES L. BROWN, knowingly and intentionally possessed, with the intent to

distribute, a mixture or substance containing a detectable amount of methamphetamine, a Schedule

II controlled substance, in violation of Title 21, United States Code, Section 841(a)(1) and

(b)(1)(C).

                                           COUNT 13

       On or about January 26, 2018, in Greene County, in the Western District of Missouri, the

defendant, KEITH D. BUTCHEE, knowingly and intentionally possessed, with the intent to

distribute, a mixture or substance containing a detectable amount of methamphetamine, a Schedule

II controlled substance, in violation of Title 21, United States Code, Section 841(a)(1) and

(b)(1)(C).

                                           COUNT 14

       On or about January 26, 2018, in Greene County, in the Western District of Missouri, the

defendant, KEITH D. BUTCHEE, knowingly possessed a firearm that is, that is, a Glock brand,

19 model, nine millimeter, semi-automatic pistol bearing serial number TD265; a Taurus brand,

PT 809C model, nine millimeter, semi-automatic pistol bearing serial number TJZ12682; and a

Taurus brand, PT-22 model, .22 caliber, semi-automatic pistol bearing a defaced serial number, in

furtherance of the offenses of conspiracy to distribute 500 grams or more of a mixture or substance

containing a detectable amount of methamphetamine as alleged in Count 1, and/or possession,

with the intent to distribute, a mixture or substance containing a detectable amount of



                                                6

         Case 6:19-cr-03028-MDH Document 76 Filed 07/17/19 Page 6 of 10
methamphetamine as alleged in Count 13, in violation of Title 18, United States Code, Section

924(c)(1)(A).

                                          COUNT 15

       On or about January 26, 2018, in Greene County, in the Western District of Missouri, the

defendant, KEITH D. BUTCHEE, having been convicted of a crime punishable by imprisonment

for a term exceeding one year, and then knowing he had been convicted of a crime punishable by

imprisonment for a term exceeding one year, did knowingly possess, in and affecting interstate

commerce, a firearm, to wit: a Glock brand, 19 model, nine millimeter, semi-automatic pistol

bearing serial number TD265; a Taurus brand, PT 809C model, nine millimeter, semi-automatic

pistol bearing serial number TJZ12682; and a Taurus brand, PT-22 model, .22 caliber, semi-

automatic pistol bearing a defaced serial number, which had been transported in interstate

commerce, all in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

                                          COUNT 16

       On or about March 14, 2018, in Greene County, in the Western District of Missouri, the

defendant, CHRISTINA E. GAUGER, knowingly and intentionally possessed, with the intent to

distribute, 500 grams or more of a mixture or substance containing a detectable amount of

methamphetamine, a Schedule II controlled substance, in violation of Title 21, United States Code,

Section 841(a)(1) and (b)(1)(A).

                                          COUNT 17

       On or about March 14, 2018, in Greene County, in the Western District of Missouri, the

defendant, CHRISTINA E. GAUGER, knowingly possessed a firearm that is, a Taurus brand,

PT111 Millennium G2 model, nine millimeter, semi-automatic pistol bearing serial number

TKN97572, and a Davis Industries brand, DM22 model, .22 caliber, Derringer handgun bearing



                                                7

        Case 6:19-cr-03028-MDH Document 76 Filed 07/17/19 Page 7 of 10
serial number 353830, in furtherance of the offenses of conspiracy to distribute 500 grams or more

of a mixture or substance containing a detectable amount of methamphetamine as alleged in Count

1, and/or possession, with the intent to distribute, 500 grams or more of a mixture or substance

containing a detectable amount of methamphetamine as alleged in Count 16, in violation of Title

18, United States Code, Section 924(c)(1)(A).

                                           COUNT 18

       On or about March 14, 2018, in Greene County, in the Western District of Missouri, the

defendant, BAYDON CHENNAULT, having been convicted of a crime punishable by

imprisonment for a term exceeding one year, and then knowing he had been convicted of a crime

punishable by imprisonment for a term exceeding one year, did knowingly possess, in and

affecting interstate commerce, a firearm, to wit: a Bersa brand, Thunder 380 CC model, .380-

caliber, semi-automatic pistol bearing serial number C22889, which had been transported in

interstate commerce, all in violation of Title 18, United States Code, Sections 922(g)(1) and

924(a)(2).

                                           COUNT 19

       On or about May 31, 2018, in Greene County, in the Western District of Missouri, the

defendant, ROBIN L. SELF, knowingly and intentionally possessed, with the intent to distribute,

a mixture or substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance, in violation of Title 21, United States Code, Section 841(a)(1) and (b)(1)(C).

                                           COUNT 20

       On or about May 31, 2018, in Greene County, in the Western District of Missouri, the

defendant, PATRICK R. WATERS, being an unlawful user of controlled substances, that is,

heroin, and then knowing he was an unlawful user of controlled substances, did knowingly possess,



                                                 8

         Case 6:19-cr-03028-MDH Document 76 Filed 07/17/19 Page 8 of 10
in and affecting interstate commerce, a firearm, to wit: a Taurus brand, PT706 model, nine

millimeter, semi-automatic pistol bearing serial number TFP88229, which had been transported in

interstate commerce, all in violation of Title 18, United States Code, Sections 922(g)(3) and

924(a)(2).

                                 FORFEITURE ALLEGATION

       1.      The allegations contained in Count 1 of this Indictment are re-alleged and

incorporated by reference for the purpose of alleging a forfeiture pursuant to the provisions of Title

21, United States Code, Section 853.

       2.      Upon conviction of the controlled substance offense alleged in Count 1 of this

Indictment, the defendants, CHRISTINA E. GAUGER, PATRICK R. WATERS, ROBIN L.

SELF, JAMES L. BROWN, KEITH D. BUTCHEE, JASON L. THOMAS, JORDAN H.

WILLIAMSON, and BAYDON CHENNAULT, shall forfeit to the United States all property,

real and personal, constituting, or derived from, proceeds obtained, directly and indirectly, as a

result of the violations incorporated by reference in this Allegation and all property used, or

intended to be used, in any manner or part, to commit, and to facilitate the commission of the

violations alleged in Count 1 of this Indictment, including, but not limited to the following: all

currency which were received during, involved in or used or intended to be used to facilitate the

crimes alleged in Count 1 of this Indictment, as a money judgment, in that the property was

involved in those offenses or is traceable to such property, in violation of Title 21, United States

Code, Section 841(a)(1).

                                     SUBSTITUTE ASSETS

       If any of the property described above, as a result of any act or omission of the defendants:

               a.      cannot be located upon the exercise of due diligence;



                                                  9

         Case 6:19-cr-03028-MDH Document 76 Filed 07/17/19 Page 9 of 10
              b.      has been transferred or sold to, or deposited with, a third party;

              c.      has been placed beyond the jurisdiction of the Court;

              d.      has been substantially diminished in value; or

              e.      has been commingled with other property which cannot be divided without

              difficulty;

       The United States of America shall be entitled to forfeiture of substitute property pursuant

to Title 21, United States Code, Section 853(p), as incorporated by Title 28, United States Code,

Section 2461(c).

       All in accordance with Title 21, United States Code, Section 853, and Rule 32.2(a) of the

Federal Rules of Criminal Procedure.

                                              A TRUE BILL.



                                             /s/ Katherine Bakesz____________________
                                             FOREPERSON OF THE GRAND JURY


/s/ Byron H. Black_________________
BYRON H. BLACK
Minnesota Bar No. 0395274
Assistant United States Attorney


DATED: ___07/17/2019____________
      Springfield, Missouri




                                                10

        Case 6:19-cr-03028-MDH Document 76 Filed 07/17/19 Page 10 of 10
